Case 19-01424-TLM        Doc 54    Filed 07/20/20 Entered 07/20/20 16:19:32            Desc Main
                                  Document      Page 1 of 2



Kathleen A. McCallister
Chapter 13 Trustee
P.O. Box 1150
Meridian, ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
kam@kam13trustee.com

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO


 IN RE:                                               CHAPTER 13

 DOUGLAS JEROME HARMON                                CASE NO. 19-01424-TLM
 CHRISTINE RENNA HARMON



              STATEMENT OF THE ISSUES TO BE PRESENTED
        Now comes appellant Kathleen McCallister, Chapter 13 Trustee, who hereby designates
the following issues to be presented on appeal, pursuant to Fed. R. Bankr. P. 8009:

        1. Whether bankruptcy courts are bound to follow 28 U.S.C. § 586(e)(2)’s plain language
that Chapter 13 standing trustees “shall collect” percentage fees “from all payments received ...
under plans”—language that contains no exception for payments under Chapter 13 plans that are
ultimately dismissed or converted to another chapter before plan confirmation.

        2. Whether bankruptcy courts produce a needless statutory conflict by subordinating
28 U.S.C. § 586(e)(2) to 11 U.S.C. § 1326(a)(2), which directs Chapter 13 standing trustees to
“return ... payments” if “a plan is not confirmed”—language that does not define “payment" to
include percentage fees that a trustee “shall collect” under § 586(e)(2).

        3. Whether the bankruptcy court’s February 13, 2020 decision in In re Evans, No. 19-
40193-JMM, 2020 WL 739258 (Bankr. D. Idaho) bars standing trustees in all Chapter 13 cases
from statutorily-required collection of percentage fees on court-ordered disbursements.

        4. Whether bankruptcy courts may strike from a proposed order in a Chapter 13 case
language agreed to by the debtors and standing trustee allowing the trustee to collect percentage
fees on the trustee’s disbursement of attorney’s fees to debtors’ counsel.

       5. Any issues arising from (or related to) the above-stated issues.

Dated: July 20, 2020                         By: /s/ Kathleen McCallister
                                             Kathleen McCallister, Trustee
Case 19-01424-TLM       Doc 54     Filed 07/20/20 Entered 07/20/20 16:19:32      Desc Main
                                  Document      Page 2 of 2



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 20, 2020, I filed the foregoing electronically through
the CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

Holly E Sutherland
Attorney at Law
holly@averylaw.net

      AND I FURTHER CERTIFY that on such date I served the foregoing on the following
non CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

DOUGLAS JEROME HARMON
CHRISTINE RENNA HARMON
2333 N. PAWNEE LANE
BOISE, ID 83704



                                                     /s/ Kathleen McCallister
                                                    Kathleen McCallister
